Filed 4/11/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 65







State of North Dakota, 		Plaintiff and Appellee



v.



Chad Michael Klein, 		Defendant and Appellant







No. 20000285







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable James M. Vukelic, Judge.



AFFIRMED.



Per Curiam.



Merle Ann Torkelson, State’s Attorney, P.O. Box 1108, Washburn, N.D. 58577-1108, for plaintiff and appellee.



Shari J. McPhail (argued) and R. Louis McPhail Jr., McPhail Law Firm, Logans on Third, 120 Third Street North, Suite 100, Bismarck, N.D. 58501-3860, for defendant and appellant.

State v. Klein

No. 20000285



Per Curiam.

[¶1]	After a jury found Chad Michael Klein guilty of gross sexual imposition, he appealed from the resulting criminal judgment and commitment entered in the South Central Judicial District Court.  Klein argues evidence to sustain a guilty verdict was insufficient, lack of scientific testing of evidence denied him due process, and trial counsel was ineffective for failing to submit evidence.  Concluding the verdict of the jury is supported by substantial evidence, and concluding controlling precedent of this Court is dispositive on appeal, we summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).  
See
 
DeCoteau v. State
, 2000 ND 44, ¶ 13, 608 N.W.2d 240 (“An unsuccessful trial strategy does not make defense counsel’s performance defective, and we will not second-guess counsel’s defense strategy through the distorting effects of hindsight.”).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

William A. Neumann

Mary Muehlen Maring